IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MAURICE LAND,                              §
                                               §
        Defendant Below,                       §   No. 143, 2021
        Appellant,                             §
                                               §   Court Below—Superior Court
        v.                                     §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. ID No. 1408007675A (S)
                                               §
        Plaintiff Below,                       §
        Appellee.                              §

                               Submitted: August 30, 2021
                               Decided: November 5, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                           ORDER

       After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of and for the reasons assigned in the Superior

Court’s April 15, 2021 order denying the appellant’s second motion for

postconviction relief. The appellant’s re-packaging and re-litigation of surveillance

video claims that were raised before and during trial did not constitute new evidence

creating a strong inference of his actual innocence.1



1
  Super. Ct. Crim. R. 61(d)(2)(i) (providing that a second or subsequent motion for postconviction
relief will be summarily dismissed unless the movant was convicted after trial and pleads with
particularity new evidence creating a strong inference of actual innocence).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ James T. Vaughn, Jr.
                                       Justice




                                   2